We conclude that the decree under review should be affirmed, and are in entire accord with the conclusions and reasoning of the court below.
The opinion of Vice-Chancellor Stein was filed on August 30th, 1940, at which time an important question of fact remained unsettled, viz., whether at the death of the widow (which the Vice-Chancellor correctly held was the determinative date as of which the net value of the estate was to be ascertained) the net value was less or more than a million dollars. Just five months later, on January 30th, 1941, there was a further hearing, at which it was settled without substantial question that the value of the estate at the death of the widow was less than a million and consequently under the codicil the trust fund to be set aside was decreed to be $50,000. It is the decree then made, and fixing that amount, that is before us on this appeal and is now affirmed.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 14.
For reversal — None.